Since I believe that the information before the trial court was insufficient for it to resolve the issue of coverage under the insurance policy in question, I dissent in part.
The majority opinion has appropriately pointed out the portion of the policy which states:
"Damages must involve:
"(1) bodily injury, meaning physical harm, sickness ordisease, including care, loss of services or resultant death * * *[.]"
Obviously, the human mind is part of the body. If the mind is injured, then the body is injured. If Mr. Bernard's mind suffered injury as the result of an intense emotional trauma, then he has suffered bodily injury.
The human mind can suffer disease as the result of injuries which are not physical otherwise. For instance, post-traumatic stress disorder has been recognized as a form of mental illness for many years. Post-traumatic stress disorder is diagnosed via the following diagnostic criteria in Diagnostic and Statistical Manual of Mental Disorders (4 Ed. 1994) 427, as follows:
"A. The person has been exposed to a traumatic event in which both of the following were present: *Page 124 
"(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others
"(2) the person's response involved intense fear, helplessness, or horror.
"B. The traumatic event is persistently reexperienced in one (or more) of the following ways:
"(1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions. * * *
"(2) recurrent distressing dreams of the event. * * *
"(3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or when intoxicated). * *
"(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event
"(5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event
"C. Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following:
"(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma
"(2) efforts to avoid activities, places, or people that arouse recollections of the trauma
"(3) inability to recall an important aspect of the trauma
"(4) markedly diminished interest or participation in significant activities
"(5) feeling of detachment or estrangement from others
"(6) restricted range of affect (e.g., unable to have loving feelings)
"(7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)
"D. Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following:
"(1) difficulty falling or staying asleep
"(2) irritability or outbursts of anger
"(3) difficulty concentrating *Page 125 
"(4) hypervigilance
"(5) exaggerated startle response
"E. Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.
"F. The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."
This definition does not exclude post-traumatic stress disorder precipitated by an event such as that suggested in the present litigation. The recognition of post-traumatic stress disorder by mental health professionals is an acknowledgement that a human brain can be changed without physical touching.
Unfortunately, the record before us is relatively sparse as to the diagnosis of the injuries suffered by Mr. Bernard. We cannot tell whether his condition is serious enough to warrant a diagnosis of post-traumatic stress disorder or other recognized mental health disorder. Under the circumstances, I do not feel that any party has provided information which would allow us to resolve the coverage question. Therefore, I would sustain the second assignment of error and remand the case for further appropriate proceedings so that a more informed determination can be made as to whether or not physical harm, sickness, or disease has resulted from Mr. Bernard's witnessing of his wife's injuries and suffering. Since a majority of this panel do not agree with sustaining the second assignment of error, I respectfully dissent in part.